ORDER
PER CURIAM.
Shirley Swan (“Swan”) appeals from the trial court’s grant of summary judgment in favor of SSM Healthcare St. Louis d/b/a DePauI Health Center (“DePauI”).
We have reviewed the briefs of the parties and the record on appeal and find the claim of error' to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).